Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcotte (US Patent 7,191,475). 
Regarding Claim 10 Marcotte, shows a shower system comprising: a shower column (12) including an upper support (16,18) configured to be coupled in a shower environment; a handheld sprayer (11) disposed adjacent the shower column; a flexible conduit (22) including a first portion (near 21) coupled to the handheld sprayer and a second portion (near 25) extending through the upper support opposite the handheld sprayer; and a weight (24) coupled to the second portion of the flexible conduit; wherein 
Regarding Claim 12, Marcotte shows the shower system of claim 10, wherein the upper support includes a fixed guide member (34), and wherein the flexible conduit is looped at least partially around the fixed guide member (Fig.6), and wherein the flexible conduit is configured to translate relative to the fixed guide member when the handheld sprayer is selectively moved from the first position (column 2 lines 30-36).  .  
Regarding claim 13, Marcotte shows the shower system of claim 10, wherein the second portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall (12) of the shower environment (Fig.12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11, 14, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte (US Patent 7,191,475) in view of Teagarden (US Patent Publication 2016023661). 
Regarding Claim 1, Marcotte shows a shower system comprising: a support (21) configured to be coupled in a shower environment (12); a handheld sprayer (11); a flexible conduit (22) coupled to the handheld sprayer and extending through the support; and a weight (24) coupled to the flexible conduit opposite the handheld sprayer; wherein the weight is configured to bias the handheld sprayer to a first position in the shower environment (column 2 lines 15-20).   Marcotte fails to show a handheld sprayer disposed below the support. Teagarden teaches a sprayer (21) disposed below the support (near 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sprayer located below the support in order to allow the sprayer to be located directly above the user. 
Regarding Claim 2, Marcotte shows the shower system of claim 10, but fails to show a pulley. Teagarden teaches an upper support includes a pulley (11,12), wherein the flexible conduit (13) is looped at least partially around the pulley (Fig.1), and wherein the pulley is configured to rotate when the handheld sprayer is selectively moved from the first position (paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pulley in order to ensure the sprayer is adjusted easily.  
Regarding claim 3, Marcotte shows the shower system of claim 1, wherein the support includes a fixed guide member (34,36) wherein the flexible conduit is looped at least partially around the fixed guide member (Fig.6), and wherein the flexible conduit is 
Regarding Claim 4, Marcotte shows the shower system of claim 1, wherein a portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall (12) of the shower environment (Fig.2).   
 Regarding Claim 5, Marcotte shows the shower system of claim 10, but fails to show wherein the second portion of the flexible conduit including the weight is configured to be disposed in a cover adjacent the shower column. Teagarden teaches a portion (near 12) of the flexible conduit (13) including a weight (14) is configured to be disposed in a cover (formed by the shower column) adjacent the shower column (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a weight disposed in a cover in order to allow easy access to the weight. 
Regarding Claim 6, Marcotte shows the shower system of claim 10, but fails to show a track. Teagarden teaches a shower column (10) includes a track (back wall; paragraph 19), and a receiver (12) in moving engagement with the track, wherein the handheld sprayer is configured to be biased against the receiver by the weight (14) (paragraph 19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include track in order toe ensure the sprayer moved smoothly (Teagarden paragraph 19). 
Regarding Claim 11, Marcotte shows the shower system of claim 10, but fails to show a pulley. Teagarden teaches an upper support includes a pulley (11,12), wherein the flexible conduit (13) is looped at least partially around the pulley (Fig.1), and wherein It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pulley in order to ensure the sprayer is adjusted easily.  
Regarding Claim 14, Marcotte shows the shower system of claim 10, but fails to show wherein the second portion of the flexible conduit including the weight is configured to be disposed in a cover adjacent the shower column. Teagarden teaches a second portion (near 12) of the flexible conduit (13) including a weight (14) is configured to be disposed in a cover (formed by the shower column) adjacent the shower column (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a weight disposed in a cover in order to allow easy access to the weight. 
Regarding Claim 15, Marcotte shows the shower system of claim 10, but fails to show a track. Teagarden teaches a shower column (10) includes a track (back wall; paragraph 19), and the shower system further comprises a receiver (12) in moving engagement with the track, wherein the handheld sprayer is configured to be biased against the receiver by the weight (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include track in order toe ensure the sprayer moved smoothly (Teagarden paragraph 19). 
Regarding Claim 19, Marcotte shows a shower system comprising: a shower column (near 12) including an upper support (21) configured to be coupled in a shower environment; a handheld sprayer (11) disposed adjacent the shower column (wall); a flexible conduit (22) including a first portion (near 22) coupled to the handheld sprayer It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sprayer located below the support in order to allow the sprayer to be located directly above the user. 
Regarding Claim 20, Marcotte show the shower system of claim 19, but fails to show the shower column having a track. Tearaden teaches a shower column includes a track (paragraph 19), and the shower system further comprises a receiver (17) in moving engagement with the track, wherein the handheld sprayer is configured to be biased against the receiver by the weight (14) (paragraph 19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include track in order to ensure the sprayer moved smoothly (Teagarden paragraph 19). 
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jeronimus (US 20140197250) is directed to the state of the art as a teaching of an adjustable shower head including a pulley. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAUREN A CRANE/Primary Examiner, Art Unit 3754